DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure statements filed 03/23/2021 and 06/04/2021 have been accepted and considered the best that time allows.   The IDSs are 69 and 74 pages long respectively and contain over 3000 different references.  It appears that a large number of these references are completely irrelevant or have dubious relevance at best.  While some references may in fact be particularly relevant, it is impossible to determine the relevant references in the time allotted for examination.  Therefore examiner request a concise explanation of relevance to point out particularly relevant documents in order to make the record clear.   Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  See MPEP 609.04(a) II.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. Regarding arguments on page 11 of the Remarks, Examiner notes that Dolbakian does teach two separate probabilities. The first probability is the probability taught in para [0025-26], where the system determines a likelihood that a task will be performed. Examples of tasks include checking email, using a map/navigation application, and making a phone call. As a result of determining this task probability, the system may arrange icons to be easier to access. Dolbakian para [0028] teaches “Thus, the device can not only learn the patterns of the user with respect to various applications, but also patterns of usage with respect to that application.” Therefore, the task probability corresponds to the pattern of the user with respect to choosing the phone application at certain times, and the parameter probability corresponds to the patterns of usage with respect to the phone application. In this case, the parameter probability is the likelihood that the number displayed is the one that the user wishes to dial.
Regarding arguments on pages 12-13 of the Remarks, the interpretation of the two probabilities is explained above. Regarding the user of the word “determining,” Examiner notes that the claims do not clarify how this determination is performed. While Dolbakian may not explicitly teach specific calculations of the likelihood, this is not required by the claims. Rather, the use of the likelihood is enough to teach that the likelihood is determined, similar to how a device using a temperature of an object to perform a task would require knowledge of the temperature. Upon further review and consideration of the Dolbakian reference, Examiner believes the limitations of the claims are clearly and unambiguously taught, satisfying the standard of a proper 102 rejection.
Regarding the new claims, Examiner notes that the rejections are given below, and that Dolbakian para [0030] teaches that the usage patterns can be determined based on the usage data, the usage patterns corresponding to the parameter probability, and the usage data corresponding to the task probability, as noted above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-12 are directed to a device, which is a machine or article of manufacture; claim 13 is directed to a method, which is a process; and claim 14 is directed to a computer readable medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites determining a task probability and a parameter probability, as well as determining if a criteria is satisfied, which are mental processes or mathematical calculations. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, receiving and displaying data are insignificant extrasolution activity, and structural elements such as display, processor, memory, and storage medium are not considered integration into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1 and 13-14, determining a task probability and a parameter probability, as well as determining if a criteria is satisfied are mental processes or mathematical calculations, which are abstract ideas. Receiving and displaying data are insignificant extrasolution activity, and structural elements such as display, processor, memory, and storage medium are not considered integration into a practical application or significantly more.

Regarding claim 2, displaying data is insignificant extrasolution activity, and does not constitute integration into a practical application or significantly more.

Regarding claim 3, determining a context is a mental process without integration into a practical application and without significantly more.

Regarding claims 4-5, 7-9, and 15-16, the limitations are further clarifications of the above abstract ideas.

Regarding claim 6, determining a task probability and a parameter probability, as well as determining if a criteria is satisfied are mental processes or mathematical calculations, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claim 10, determining if a criteria is satisfied is a mental process or mathematical calculation, which are abstract ideas, and displaying data is insignificant extrasolution activity, and does not constitute integration into a practical application or significantly more.

Regarding claim 11, detecting input and performing a task are insignificant extrasolution activity, and do not constitute integration into a practical application or significantly more.

Regarding claim 12, performing a task and displaying information are insignificant extrasolution activity, and do not constitute integration into a practical application or significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dolbakian et al. (US 2021/0278956 A1), hereinafter referred to as Dolbakian.

Regarding claim 1, Dolbakian teaches:
An electronic device, comprising: 
a display (Fig. 10 element 1006, para [0075], where a processor is used); 
one or more processors (Fig. 10 element 1002, para [0075], where a processor is used); and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Fig. 10 element 1004, para [0075], where a processor is used) for: 
receiving context data associated with the electronic device (para [0024], where context such as usage patterns is collected); 
determining, based on the context data, a task probability for a task (para [0025], where a likelihood of the task being performed is calculated based on the context); 
determining, based on the context data, a parameter probability for a parameter, wherein the parameter is associated with the task (para [0028], where the phone app is ready to dial the number that the user is most likely to dial based on the context, the phone number being the parameter); 
determining, based on the task probability and the parameter probability, whether the task satisfies suggestion criteria (para [0028], [0033], [0056-57], where suggestions are ranked for recommendation based on relevance score corresponding to the task probability, with the likelihood based on context corresponding to the parameter probability, with a minimum relevance score being the suggestion criteria); 
in accordance with a determination that the task satisfies the suggestion criteria, displaying, on the display, a suggestion affordance corresponding to the task and the parameter (para [0033], [0056-57], where the highest ranked suggestions are recommended and a corresponding icon is displayed); and 
in accordance with a determination that the task does not satisfy the suggestion criteria, forgoing displaying the suggestion affordance (para [0033], [0056-57], where the suggestions below a minimum score are not recommended, and thus their icons not displayed).  

Regarding claim 2, Dolbakian teaches:
The electronic device of claim 1, wherein displaying, on the display, a suggestion affordance corresponding to the task and the parameter includes: 
in accordance with a determination that the task satisfies a first set of suggestion criteria, displaying the suggestion affordance on a first user interface (para [0033], [0056-57], where the highest ranked suggestions are recommended and a corresponding icon is displayed); and 
in accordance with a determination that the task satisfies a second set of suggestion criteria, displaying the suggestion affordance on a second user interface different from the first user interface (para [0049], where a different overlay is displayed based on the current contextual information, which is used to determine the relevance score as in para [0056]).  

Regarding claim 3, Dolbakian teaches:
The electronic device of claim 1, wherein receiving context data associated with the electronic device includes: 
while performing the task, determining a context of the electronic device (para [0016], where a current context is determined while the email application is active).  

Regarding claim 4, Dolbakian teaches:
The electronic device of claim 3, wherein determining a context of the electronic device includes: determining a location of the electronic device, determining whether the electronic device is connected to a network, determining a time of day, or any combination thereof (para [0016], where context information includes time of day, location, and identity of the user).  

Regarding claim 6, Dolbakian teaches:
The electronic device of claim 1, wherein the task probability is a first task probability, the task is a first task, the parameter probability is a first parameter, and the parameter is a first parameter, the one or more programs further including instructions (para [0033], where different suggestions are ranked and scored) for: 
determining, based on the context data, a second task probability for a second task (para [0025], [0033], where a likelihood of the task being performed is calculated based on the context); 
determining, based on the context data, a parameter probability for a second parameter, wherein the second parameter is associated with the second task (para [0028], [0033], where the phone app is ready to dial the number that the user is most likely to dial based on the context, the phone number being the parameter); and 
determining, based on the second task probability and the second parameter probability, whether the second task satisfies the suggestion criteria (para [0033], [0056-57], where suggestions are ranked for recommendation based on relevance and context, with a minimum relevance score being the suggestion criteria).  

Regarding claim 7, Dolbakian teaches:
The electronic device of claim 1, wherein determining, based on the context data, a parameter probability for a parameter includes determining a current context of the electronic device (para [0028], where the phone app is ready to dial the number that the user is most likely to dial based on the context, the phone number being the parameter); and 
determining the parameter probability based on the current context of the electronic device (para [0028], where the phone app is ready to dial the number that the user is most likely to dial based on the context).  

Regarding claim 8, Dolbakian teaches:
The electronic device of claim 1, wherein the task probability is parameter-independent (para [0025-26], where relevant information is provided based on the determined likely tasks).  

Regarding claim 9, Dolbakian teaches:
The electronic device of claim 1, wherein receiving context data includes receiving a data structure corresponding to the task and one or more parameters associated with the task (para [0024], where the data structure is the usage data, and parameters include the time of day).  

Regarding claim 10, Dolbakian teaches:
The electronic device of claim 1, wherein the suggestion affordance is a first suggestion affordance and wherein determining, based on the task probability and the parameter probability, whether the task satisfies suggestion criteria includes determining whether heuristic criteria have been satisfied, the one or more programs further including instructions (para [0024], where both current usage data and previous usage data are used, the heuristic criteria corresponding to the habits or routines of the user) for: 
in accordance with a determination that the heuristic criteria has been satisfied, displaying a second suggestion affordance corresponding to another task (para [0026], [0033], where various tasks are displayed if a minimum confidence is reached).  

Regarding claim 11, Dolbakian teaches:
The electronic device of claim 1, the one or more programs further including instructions for: 
after displaying the suggestion affordance (para [0016], where an icon is displayed): 
detecting a first user input corresponding to a selection of the suggestion affordance (para [0016], where a user moves their finger towards the appropriate icon and release); and 
in response to detecting the first user input, selectively performing the task (para [0016], where the gesture launches or selects the corresponding application).  

Regarding claim 13, Dolbakian teaches:
A method, comprising: 
at an electronic device with a display (Fig. 10 element 1006, para [0075], where a processor is used): 
receiving context data associated with the electronic device (para [0024], where context such as usage patterns is collected); 
determining, based on the context data, a task probability for a task (para [0025], where a likelihood of the task being performed is calculated based on the context); 
determining, based on the context data, a parameter probability for a parameter, wherein the parameter is associated with the task (para [0028], where the phone app is ready to dial the number that the user is most likely to dial based on the context, the phone number being the parameter); 
determining, based on the task probability and the parameter probability, whether the task satisfies suggestion criteria (para [0028], [0033], [0056-57], where suggestions are ranked for recommendation based on relevance score corresponding to the task probability, with the likelihood based on context corresponding to the parameter probability, with a minimum relevance score being the suggestion criteria); 
in accordance with a determination that the task satisfies the suggestion criteria, displaying, on the display, a suggestion affordance corresponding to the task and the parameter (para [0033], [0056-57], where the highest ranked suggestions are recommended and a corresponding icon is displayed); and 
in accordance with a determination that the task does not satisfy the suggestion criteria, forgoing displaying the suggestion affordance (para [0033], [0056-57], where the suggestions below a minimum score are not recommended, and thus their icons not displayed).  

Regarding claim 14, Dolbakian teaches:
A non-transitory computer-readable storage medium (para [0075], where a non-transitory computer readable storage media is used) storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for: 
receiving context data associated with the electronic device (para [0024], where context such as usage patterns is collected); 
determining, based on the context data, a task probability for a task (para [0025], where a likelihood of the task being performed is calculated based on the context); 
determine, based on the context data, a parameter probability for a parameter, wherein the parameter is associated with the task (para [0028], where the phone app is ready to dial the number that the user is most likely to dial based on the context, the phone number being the parameter); 
determining, based on the task probability and the parameter probability, whether the task satisfies suggestion criteria (para [0028], [0033], [0056-57], where suggestions are ranked for recommendation based on relevance score corresponding to the task probability, with the likelihood based on context corresponding to the parameter probability, with a minimum relevance score being the suggestion criteria); 
in accordance with a determination that the task satisfies the suggestion criteria, displaying, on the display, a suggestion affordance corresponding to the task and the parameter (para [0033], [0056-57], where the highest ranked suggestions are recommended and a corresponding icon is displayed); and 
in accordance with a determination that the task does not satisfy the suggestion criteria, forgoing displaying the suggestion affordance (para [0033], [0056-57], where the suggestions below a minimum score are not recommended, and thus their icons not displayed).

Regarding claim 15, Dolbakian teaches:
The electronic device of claim 1, wherein the parameter probability indicates a likelihood of a user selection of a particular value for the parameter (para [0028], where the system determines a phone number that the user is most likely to dial).

Regarding claim 16, Dolbakian teaches:
The electronic device of claim 1, wherein the parameter probability is determined after the task probability is determined (para [0025-28], where the system determines that a user usually makes a series of phone calls at specific times, and determines the most likely phone numbers to populate the top of a recommended contacts list, para [0029] teaches that the contact list can be updated after the first call, and para [0030] teaches that the state or options presented to the user for the application is determined based at least in part upon usage data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian, in view of Ypma et al. (US 2018/0307216 A1), hereinafter referred to as Ypma.

Regarding claim 5, Dolbakian teaches:
The electronic device of claim 1
Dolbakian does not teach:
wherein identifying, based on the context data, a task probability for a task includes generating, for each of a plurality of context types, a histogram corresponding to the task based on the context data.
Ypma teaches:
wherein identifying, based on the context data, a task probability for a task includes generating, for each of a plurality of context types, a histogram corresponding to the task based on the context data (Fig. 10, para [0104], where histograms are plotted for various context parameters).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dolbakian by using the plots of Ypma (Ypma Fig. 10) to identify the task probability of Dolbakian (Dolbakian para [0025]), in order to provide automatic identification of relevant context parameters (Ypma para [0104]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian, in view of Patterson et al. (US 2017/0076518 A1), hereinafter referred to as Patterson.

Regarding claim 12, Dolbakian teaches:
The electronic device of claim 11, wherein selectively performing the task includes:
Dolbakian does not teach:
in accordance with a determination that the task is a task of a first type, performing the task; and 
in accordance with a determination that the task is a task of a second type, displaying a confirmation interface including a confirmation affordance.  
Patterson teaches:
in accordance with a determination that the task is a task of a first type, performing the task (para [0051], where some actions do not require authentication or authorization to perform, such as changing the thermostat in para [0053]); and 
in accordance with a determination that the task is a task of a second type, displaying a confirmation interface including a confirmation affordance (Fig. 9, para [0051], where authentication is required to perform an action, and an interface with a button is provided).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dolbakian by using the confirmation of Patterson (Patterson Fig. 9) before performing the action of Dolbakian (Dolbakian para [0016]), in order to provide more convenient, functional, and easy-to-use ways for users to authenticate each other and authorize actions (Patterson para [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0268337 A1 para [0134-136] teaches task probabilities based on context and patterns.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658